Exhibit 15.1 July 29, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Registration Statements on Form S-3 (No. 333-64886) andon Form S-8 (No. 333-47192). Commissioners: We are aware that our report dated July 29, 2011 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three-month and six-month periods ended June 30, 2011 and 2010 and included in the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2011 are incorporated by reference in its Registration Statements referred to above. Very truly yours, /s/ PricewaterhouseCoopers LLP New York, New York
